EXHIBIT 10.1

 

License Agreement

 

This License Agreement (this "Agreement") is made effective as of July 10, 2017
between RockHouse Live Media Productions, Inc., of 1779 Kirby Parkway 1-332,
Memphis, Tennessee 38138 and VNUE, Inc., of 104 W. 29th 11th Floor, New York,
New York 10001.

 

In the Agreement, the party who is granting the right to use the licensed
property will be referred to as "RockHouse Live Media Productions," and the
party who is receiving the right to use the licensed property will be referred
to as "VNUE."

 

The parties agree as follows:

 

1. GRANT OF LICENSE. RockHouse Live Media Productions owns The DiscLive Network
brand, website, intellectual property, inventory, equipment and all assets
connected to the business of "instant live" recording. (the "Authored Work"). In
accordance with this Agreement, RockHouse Live Media Productions grants VNUE an
exclusive license to use the Authored Work. RockHouse Live Media Productions
retains title and ownership of the Authored Work and derivative works will be
assigned to Licensor by Licensee.

 

2. PAYMENT OF ROYALTY. VNUE will pay to RockHouse Live Media Productions a
royalty which shall be calculated as follows: 5% of sales. The royalty shall be
paid monthly, starting August 1st, 2017. With each royalty payment, VNUE will
submit to RockHouse Live Media Productions a written report that sets forth the
calculation of the amount of the royalty payment.

 

3. MODIFICATIONS. Unless the prior written approval of RockHouse Live Media
Productions is obtained, VNUE may not modify or change the Authored Work in any
manner.

 

4. DEFAULTS. If VNUE fails to abide by the obligations of this Agreement,
including the obligation to make a royalty payment when due, RockHouse Live
Media Productions shall have the option to cancel this Agreement by providing 60
days' written notice to VNUE. VNUE shall have the option of preventing the
termination of this Agreement by taking corrective action that cures the
default, if such corrective action is taken prior to the end of the time period
stated in the previous sentence, and if there are no other defaults during such
time period.

 

5. CONFIDENTIAL INFORMATION. The term "Confidential Information" means any
information or material which is proprietary to RockHouse Live Media
Productions, whether or not owned or developed by RockHouse Live Media
Productions, which is not generally known other than by RockHouse Live Media
Productions, and which VNUE may obtain through any direct or indirect contact
with RockHouse Live Media Productions. Regardless of whether specifically
identified as confidential or proprietary, Confidential Information shall
include any information provided by RockHouse Live Media Productions concerning
the business, technology and information of RockHouse Live Media Productions and
any third party with which RockHouse Live Media Productions deals, including,
without limitation, business records and plans, trade secrets, technical data,
product ideas, contracts, financial information, pricing structure, discounts,
computer programs and listings, source code and/or object code, copyrights and
intellectual property, inventions, sales leads, strategic alliances, partners,
and customer and client lists. The nature of the information and the manner of
disclosure are such that a reasonable person would understand it to be
confidential.

 

  1

   



 

A. "Confidential Information" does not include:

 

- matters of public knowledge that result from disclosure by RockHouse Live
Media Productions;

- information rightfully received by VNUE from a third party without a duty of
confidentiality;

- information independently developed by VNUE;

- information disclosed by operation of law;

- information disclosed by VNUE with the prior written consent of RockHouse Live
Media Productions;

- any other information that both parties agree in writing is not confidential.

 

6. PROTECTION OF CONFIDENTIAL INFORMATION. VNUE understands and acknowledges
that the Confidential Information has been developed or obtained by RockHouse
Live Media Productions by the investment of significant time, effort and
expense, and that the Confidential Information is a valuable, special and unique
asset of RockHouse Live Media Productions which provides RockHouse Live Media
Productions with a significant competitive advantage, and needs to be protected
from improper disclosure. In consideration for the receipt by VNUE of any
Confidential Information, VNUE agrees as follows:

 

A. No Disclosure. VNUE will hold the Confidential Information in confidence and
will not disclose the Confidential Information to any person or entity without
the prior written consent of RockHouse Live Media Productions.

 

B. No Copying/Modifying. VNUE will not copy or modify any Confidential
Information without the prior written consent of RockHouse Live Media
Productions.

 

C. Unauthorized Use. VNUE shall promptly advise RockHouse Live Media Productions
if VNUE becomes aware of any possible unauthorized disclosure or use of the
Confidential Information.

 

D. Application to Employees. VNUE shall not disclose any Confidential
Information to any employees of VNUE, except those employees who are required to
have the Confidential Information in order to perform their job duties in
connection with the limited purposes of this Agreement. Each permitted employee
to whom Confidential Information is disclosed shall sign a non-disclosure
agreement substantially the same as this Agreement at the request of RockHouse
Live Media Productions.

 

7. ARBITRATION. The parties will attempt to resolve any dispute arising out of
or relating to this Agreement through friendly negotiations amongst the parties.
If the matter is not resolved by negotiation within 30 days, the parties will
resolve the dispute using the below Alternative (ADR) procedure. Any
controversies or disputes arising out of or relating to this Agreement will be
resolved by binding arbitration under the rules of the American Arbitration
Association. The arbitrator's award will be final, and judgment may be entered
upon it by any court having proper jurisdiction.

 

8. WARRANTIES. Neither party makes any warranties with respect to the use, sale
or other transfer of the Authored Work by the other party or by any third party,
and VNUE accepts the product "AS IS." In no event will RockHouse Live Media
Productions be liable for direct, indirect, special, incidental, or
consequential damages, that are in any way related to the Authored Work.

 

9. NON-EXCLUSIVE LICENSE TO LICENSOR. As of the effective date, VNUE grants back
to RockHouse Live Media Productions a non-exclusive royalty-free license to use
the Authored Work as RockHouse Live Media Productions sees fit, including for
the creation of derivative works; provided, however, this license shall not
limit VNUE's rights and public rights under this License.

 

10. TRANSFER OF RIGHTS. This Agreement shall be binding on any successors of the
parties. Neither party shall have the right to assign its interests in this
Agreement to any other party, unless the prior written consent of the other
party is obtained.

 

  2

   



 

11. TERMINATION. This Agreement may be terminated by RockHouse Live Media
Productions by providing 30 days' written notice to the other party. This
Agreement shall terminate automatically on June 20, 2020.

 

12. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties.

 

13. AMENDMENT. This Agreement may be modified or amended, if the amendment is
made in writing and is signed by both parties.

 

14. SEVERABILITY. If any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid or enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

 

15. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

 

16. APPLICABLE LAW. This Agreement shall be governed by the laws of the State of
Tennessee.

 

17. SIGNATORIES. This Agreement shall be signed on behalf of RockHouse Live
Media Productions by Zach Bair, President and on behalf of VNUE by Matthew
Carona, COO & Director and effective as of the date first above written.

 

 



Licensor:

RockHouse Live Media Productions, Inc.

      By:

/s/ Zach Bair

 

Zach Bair

   

President

       

 

 

 

Licensee:

 

VNUE, Inc.

 

 

 

 

By:

/s/ Matthew Carona

 

 

Matthew Carona

 

 

COO & Director

 



 



 

3

